Detailed Action 
1. 	This office action is in response to communicated dated 21 April 2022 concerning application number 17/127,225 effectively filed on 18 December 2020. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-6 and 9-20 are pending, of which claims 1, 9, 17, and 19-20 have been amended; claims 7-8 have been canceled; and claims 1-6 and 9-20 are under consideration for patentability. 

Response to Arguments
4. 	Applicants arguments dated 21 April 2022, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the rejections of claims 1-6 and 9-20. 
Allowable Subject Matter
5. 	Claims 1-6 and 9-20 are allowed.
6. 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or suggest a treatment assembly comprising an inner layer, plurality of plates, cable, plurality of lead ends, cover layer, cap, and a plurality of electrodes similar to those recited in the pending claims. Specifically, the prior art of record fails to suggest the limitation that recites “wherein the inner layer and the cover layer cooperate to define a hole through the treatment assembly, wherein the hole is configured to receive a subcutaneous tumor therethrough; and a cap that extends across the hole and defines a receptacle therein that is configured to receive the subcutaneous tumor, wherein the cap is attached to the cover layer.” The following description demonstrates how the prior art of record fails to suggest the recited limitation. 
	Kirson (WO 2020/110050 A1, with citations made to the corresponding US-PGPUB 202/0171297 A1) teaches a treatment assembly (transducer array 100 [abstract, 0048]) comprising an inner layer (inner layer or adhesive layer 118 [0048, FIG. 1]), plurality of plates (each of the electrode elements 110 are formed from a circular conductive plate [0042, FIG. 1]), cable (cable 134 [abstract, 0042, 0054]), lead end (the lead end or connector of the circuit 102 is connected to the cable 134 [0054]), cover layer (top covering adhesive backed layer 126 [0053-0054, FIG. 1, FIG. 7B]), and a plurality of electrodes (electrodes 110 [0042, 0054]). 
	Martins (US 2016/0310730 A1) teaches wherein the cable comprises a plurality of electrical leads (the cable may branch into a plurality of leads [0136-0137]). Furthermore, Martins teaches wherein the lead end comprises a plurality of respective lead ends (multi-pin connector configured to receive the plurality of leads [0136-0137]). 
	Kirson and Martins do not explicitly teach wherein the inner layer and the cover layer cooperate to define a hole through the treatment assembly, wherein the hole is configured to receive a subcutaneous tumor therethrough; and a cap that extends across the hole and defines a receptacle therein that is configured to receive the subcutaneous tumor, wherein the cap is attached to the cover layer. This claim limitation was previously objected and indicated to be allowable if rewritten in an independent form. Specifically, Applicant has rewritten this limitation within the independent claim to make all of the claims allowable. 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue feed and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792